DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-14 and 16-25 are allowed with the examiner’s amendment as follow:

EXAMINER AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Caroline M. Fleming on 8/17/2021.

Claim 12 has been amended as follows: 
12.	(Currently amended)	One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to:
receive, by a network interface controller (NIC) of the computing device, a network packet from another computing device;
determine, by the NIC, whether a global packet buffer of the NIC has reached a threshold;
determine, by the NIC and in response to a determination that the global packet buffer has reached the threshold, whether to forward global packet buffer entries;
perform, in response to a determination that the global packet buffer has not reached a threshold, an internal classification as a function of the one or more characteristics of the received network packet;
identify a local destination queue associated with the received network packet as a function of the internal classification;
compare, by the NIC and in response to a determination not to forward the global packet buffer entries, a selection filter to one or more characteristics of the received network packet; and
forward, by the NIC and in response to a determination that the selection filter matches the one or more characteristics of the received network packet, the received network packet to a predefined output.

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s remarks submitted on 7/20/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments " perform, in response to a determination that the global packet buffer has not reached a threshold, an internal classification as a function of the one or more characteristics of the received network packet; identify a local destination queue associated with the received network packet as a function of the internal classification" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art Arumilli at Abstract; [0021] discloses of determining if the queue is above a threshold means determine if the buffer is full. Arumilli at Abstract; [0021]  also discloses of comparing queue level with threshold and if the queue level is bellow threshold, then the packets are not forwarded to sub-queues
 	 Newly founded prior art Sobelman at [0015] discloses input buffer device may further include a classification section which classifies and outputs the data which is input to the input port.    
 	Other references on record discloses individual feature, which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478